Pee Oueiam.
— It is ordered that all the affidavits filed in this causey the originals of which are on file in case No. 7,980 *545of the District Court of Silver Bow County, be and the same are hereby stricken from the files, and it is further ordered that the application for an injunction pending the appeal be and the same is hereby denied without prejudice
Messrs. Forbis & Evans, and Mr. J. K. MacDonald, for Appellant.
(Mr. Justice Pigott concurs in the order striking out the affidavit in support of the motion for a. new trial, but dissents from the order denying the injunction, pending the appeal from the judgment)
Order entered February 10, 1902.
Per Curiam.
— Upon application of the appellant this appeal is dismissed without; prejudice to another appeal.